Per Curiam,
This was an injunction bill, and the motion for a preliminary injunction made oil bill and affidavits was refused by the court below. The question involved is whether a passenger railway company, incorporated with authority to use only horse power for the traction of its cars, can be converted into an electric railway company by the action of the municipal authorities of the city in which the line of the company’s road may be ? The question has not yet been decided by this court. It is too grave in its character, and the consequences of its decision, in accordance with the contention of the plaintiff, too serious to the defendant companies to justify the disposition of it upon this motion. We affirm the decree of the court below upon this ground only. After the ease has been heard on all its facts and is ready for final decree, the question can bo considered and determined to better advantage. We make this statement to prevent our action from being misunderstood.
The decree refusing a preliminary injunction is affirmed.